DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
	The information disclosure statement(s) (IDSs) submitted on 11/16/21, listing about 266 documents, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner, but where the documents in the IDS(s) will be considered in the same manner as other documents in Office search files while conducting a search of the prior art in a proper field of search.

Status of the Claims
 	Claims 1-20 are pending in the application, with claims 1, 4, 8, and 13 amended. 	The prior claim objections and indefiniteness rejections are withdrawn in view of the amendments to the claims. 	The rejection of claims 1-3, 5-11, 13-18, and 20 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Suzuki (US 2012/0253303 A1), is withdrawn in view of the amendments to the independent claims 1, 8, and 13. 	The rejection of Claims 4, 12, and 19 under pre-AIA  35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103 as obvious over, Suzuki, is withdrawn in view of the amendments to the claims.
Response to Arguments
 	Applicants’ 11/16/21 claim amendments and arguments have been fully considered, and are found persuasive, and all of the prior rejections are withdrawn.   	However, upon further search and consideration, the combination of Suzuki and where new grounds of rejection are presented, which were necessitated by Applicants’ amendments to the claims, as presented below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 	Amended Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 4, lines 2-3, the following new terms render the claim indefinite, as necessitated by the claim amendments:  	 	“the fluid impermeable layer is substantially cylindrical and defines an opening for the suction outlet, a chamber, and an elongated opening positioned to enable fluids to enter the chamber from outside of the fluid collection device;  	 	the fluid permeable layer is substantially cylindrical and positioned within the chamber; and  		the fabric layer extends across the elongated opening and positioned at least partially between the fluid permeable layer and the fluid impermeable layer” ;
 	as it is unclear how the recited elements are separate or integral, e.g.: (a) whether the chamber or the suction outlet is part of, or separate from, the fluid impermeable layer; (b) whether the chamber or suction outlet is formed from the fluid impermeable layer or are separate elements provided within the chamber; (c) whether the fluid impermeable layer comprises a single, or two separate, cylindrical portion(s); and (d) whether the opening for the suction outlet and the elongated opening for entering fluids are the same or different elements and how they are arranged relative to each other.  
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
 Claims 1-3, 5-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki (US 2012/0253303 A1) in view of Newton (US 2017/0348139 A1) (Where 103 Rejection based on 35 USC 102(a)(1) as patented/printed publication before effective filing date, e.g., Newton published 12/7/17, before the effective filing date of 5/1/18).


    PNG
    media_image1.png
    552
    735
    media_image1.png
    Greyscale
 	As to independent claim 1, Suzuki discloses:  	
    PNG
    media_image2.png
    267
    393
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    345
    235
    media_image3.png
    Greyscale
a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), comprising:
 	(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14,) including at least a waistband (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  		(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), including:  			(i) a first member 106 (as portion of urine guide tube 106 within urine collection device 102 Fig.3-4 annotated;[0050],ll.5-8, where Fig.3 is cross section of Fig.1 through middle of urine collection device/member 102 [0052],ll.2-3, such that first member/urine guide tube 106 extends through collection device 102);  				having an aperture (as opening at portion of 106 adjacent inlet 114 Fig.3-4 [0050],ll.5-8; and 				including a channel (within first member/tube 106 Fig.3-4) in fluid communication with a suction outlet (drainage port 114 Fig.3-4 [0050],ll.5-8) vacuum source (suction pump 108 Fig.1) [0050],ll.18-21;		 	(ii)  a fluid permeable layer 124 (liquid permeable sheet 124 Fig.2-4 [0053],ll.10-11) disposed external to and partially covering, the first member 106 Fig.3-4;    	 		(iii) a fabric layer 126 (diffusion sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) that at least partially covers the first member (portion of 106 as presented above) and the fluid permeable layer 124 Fig.3-4; at least a portion of the fabric layer 126 being positioned on the urine collection device to directly receives urine discharged by the user (fabric layer 126 receives urine and conducts towards fluid permeable layer 124 [0056],ll.3-7); and  	 		(iv)  a reservoir 112 positioned within the urine collection assembly (internal container 112 Fig.1-4 [0050],ll.7-8) in fluid communication with the channel Fig.3-4 (where fluid/urine flows through channel within first member/tube 106, as presented above) and at least partially defined by the fluid permeable layer 124 Fig.3-4 [0054],ll.6-10. 	Suzuki does not teach that the fabric layer is positioned on the urine collection 
    PNG
    media_image4.png
    131
    588
    media_image4.png
    Greyscale
device to define an outermost region of a portion of the urine collection device. 	However, Newton teaches a urine collection assembly (urine collection device [0034],ll.1-2), capable of being used with a wearable garment including at least a 
    PNG
    media_image5.png
    221
    615
    media_image5.png
    Greyscale
waistband (e.g., as insertable into underwear), comprising:a urine collection device 10 (container 10 Fig.1-2 [0014]) comprising: 		a first member 12 (shell 12; Fig.1-2; [0014],ll.2-5) having: an aperture 20 (window 20 Fig.2 [0014],ll.4-5) and including a channel (within shell 12 adjacent to port/outlet 14 Fig.1-2,[0014],ll.2-3,12-13) in fluid communication with a suction outlet 14 (port 14;Fig.1; [0014],ll.3,12) configured to provide fluid communication with a vacuum source ([0015],ll.12-17); 		a fabric layer 24 (wicking material 24 within channel/chamber 18 and window 20 of 1st member 12) that at least partially covers the first member 12 (Fig.1-2,5 [0014]); and		a reservoir 18 (chamber 18) positioned within the urine collection assembly and in fluid communication with the channel (within shell 12 adjacent to port/outlet 14 Fig.1-2,[0014],ll.2-3,12-13).  	wherein: 		at least a portion of the fabric layer 24 being positioned on the urine collection device to define an outermost region of a portion of the urine collection device (where fabric layer 24 is provided within window 20 of 1st member 12 and is thus necessarily defining an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user [0015]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fabric layer of Suzuki with the fabric layer position of Newman, and one of skill would have been motivated to do so, in order to position the fabric layer in the window 20 of 1st member 12 to define an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user.
	As to claim 2, Suzuki discloses wherein the reservoir 112 is a substantially unoccupied area that is void of other materials Fig.3-4 (as void within reservoir/container 112).
 	As to claim 3 (depending from claim 1), Suzuki discloses that the assembly further comprises a fluid impermeable layer 136 (leakage barrier 136 Fig.2-3;[0062]).

	As to claim 5 (depending from claim 3), Suzuki discloses a fluid impermeable layer 136/136a defines at least a portion of the reservoir 112 Fig.3 (as attached to/integral with bottom of reservoir 112 [0062],ll.11-13) (See 112 rejection above). 	As to claim 6 (depending from claim 1), Suzuki discloses wherein the wearable garment 300 includes a body 303 Fig.1 (as crotch region 303 [0048],ll.14-15) secured to a waistband 301/302 (Fig.1 [0048],ll.13-15), the urine collection device 102 being releasably securable to the body 303 of the wearable garment 300 (with 102 attached detachably to 300 [0048],ll.6-13).

 	As to claim 7 (depending from claim 1), Suzuki discloses wherein the aperture of the first member (within 106 at port 114 Fig.3-4, as presented above) is disposed adjacent to the reservoir 112 Fig.3.

	As to independent claim 8, Suzuki discloses a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2), comprising: 		(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14,) including at least a waistband (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  		(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), the urine collection device 102 including:  			(i) a first layer 136 (leakage barrier 136 Fig.2-3;[0062] at least partially defining (as covering, with intervening layers 126 and 124, as claimed below Fig.3) a reservoir (chamber created within 136 and comprising lower container 112 Fig.1-4 [0050],ll.7) in the urine collection device 102 Fig.3-4; and defining an opening (within upper edges 136d Fig.1,3-4 [0062],ll.15-16) configured to receive urine therethrough Fig.1-4 [0053],ll.16-18, the first layer 136 including a material that substantially prevents the urine from exiting through the material [0062],ll.1-4,17-21;  			(ii) an outlet 114 (urine drainage port 114 Fig.1 [0050],ll.6) in fluid (via urine guide tube 106 extending into reservoir 112 Fig.1,3) and configured to provide fluid communication between a vacuum source 108 (pump 108 Fig.1 [0049],ll.13) and the reservoir (within 136 including 112 Fig.1 via guide tube 106 through outlet 114 [0050],ll.18-21); 		 	(iii)  a fluid permeable layer 124 (liquid permeable sheet 124 Fig.2-4 [0053],ll.10-11) including at least a synthetic fiber (as SMS non-woven fabric [0055],ll.8-9 as well known in the art to be made of synthetic polyester fibers such as Rayon™,  polyethylene, and/or polypropylene, as evidenced by “Non-Woven Fabric” Wikipedia https://en.wikipedia.org/wiki/Nonwoven_fabric); and 	 		(iv) a fabric layer 126 (sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) at least partially adjacent to and covering the fluid permeable layer 124 (Fig.3 [0053],ll.8-20); such that the fluid permeable layer 124 is at least partially disposed between at least a portion of the fabric layer 126 and at least a portion of the first layer 136 Fig.3 [0053],ll.15-18, wherein at least a portion of the fabric layer 126 is positioned on the urine collection device to directly receives the urine discharged by the user (fabric layer 126 receives urine and conducts towards fluid permeable layer 124 [0056],ll.3-7).	Suzuki does not teach that the fabric layer is positioned on the urine collection device to define an outermost region of a portion of the urine collection device. 	However, Newton teaches wherein: 		at least a portion of the fabric layer 24 being positioned on the urine collection device to define an outermost region of a portion of the urine collection device (where fabric layer 24 is provided within window 20 of 1st member 12 and is thus necessarily defining an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user [0015]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fabric layer of Suzuki with the fabric layer position of Newman, and one of skill would have been motivated to do so, in order to position the fabric layer in the window 20 of 1st member 12 to define an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user.

a body 303 Fig.1 (crotch region 303 [0048],ll.14-15) secured to the waistband 301/302 (Fig.1 [0048],ll.13-15), the urine collection device 102 being releasably securable to the body 303 of the wearable garment 300 (with 102 attached detachably to 300 [0048],ll.6-13).

 	As to claim 10, Suzuki discloses that the assembly further comprises a channel (as within tube 106 Fig.3-4).

 	As to claim 11, Suzuki discloses wherein the reservoir (within 136 including 112, as presented above) is a substantially unoccupied area that is void of other materials Fig.3 (as at least a partial void within 136/a112 Fig.3).	As to independent claim 13, Suzuki teaches a urine collection assembly 100 (urine disposal apparatus 100 Fig.1-4 [0048],ll.2), comprising: 		(a) a wearable garment 300 (underpants or diaper 300 Fig.1 [0048],ll.11-14) including at least a waistband (as waist portion of front 301 and rear 302 waist regions Fig.1 [0048],ll.14); and  		(b) a urine collection device 102 (urine absorption member 102 Fig.1-2 [0048],ll.4) releasably securable to a portion of the wearable garment 300 (Fig.1-2 [0048],ll.9-11,17-18), the urine collection device 102 including:  			(i) a support core 124/112/106 including a non-absorbent material (liquid permeable top sheet 124 Fig.2-4 [0053],ll.10-11 connected at peripheral flange 152 of container 112 comprising polyethylene and/or silicone rubber Fig.3/4 [0054]) and including a channel (within tube 106 within 112 Fig.3-4) providing provide fluid communication between a vacuum source 108 (pump 108 Fig.1 [0049],ll.13) and a  reservoir 112 (Fig.1 via guide tube 106 through outlet 114 [0050],ll.18-21); and  			(ii) a layer (at least fabric layer 126 (sheet 126 as fabric with hydrophilic fibers Fig.3-4 [0056],ll.1-10) disposed externally with respect to the support core 124/112 and at least partially covering the support core 124/112 Fig.3-4 [0053],ll.15-18, the layer including at least a polyester fiber (as SMS non-woven fabric Suzuki does not teach that the fabric layer is positioned on the urine collection device to define an outermost region of a portion of the urine collection device. 	However, Newton teaches wherein: 		at least a portion of the fabric layer 24 being positioned on the urine collection device to define an outermost region of a portion of the urine collection device (where fabric layer 24 is provided within window 20 of 1st member 12 and is thus necessarily defining an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user [0015]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fabric layer of Suzuki with the fabric layer position of Newman, and one of skill would have been motivated to do so, in order to position the fabric layer in the window 20 of 1st member 12 to define an outermost region in window 20 Fig.1-2;[0014]) that directly receives urine discharged by the user.	As to claim 14, Suzuki discloses wherein the wearable garment 300 includes a body 303 Fig.1 (crotch region 303 [0048],ll.14-15) secured to the waistband 301/302 (Fig.1 [0048],ll.13-15), the urine collection device 102 being releasably securable to the body 303 of the wearable garment 300 (with 102 attached detachably to 300 [0048],ll.6-13).	As to claim 15, Suzuki discloses that the support core 124/112 Fig.3-4 at least partially defines the reservoir (liquid permeable top sheet 124 Fig.2-4 [0053],ll.10-11 connected at peripheral flange 152 of container 112 Fig.3/4 [0054] forming reservoir to collect urine [0050],ll.5-8).
 	As to claim 16, Suzuki discloses wherein the reservoir 112 is a substantially (as void within reservoir 112 Fig.3).
	As to claim 17, Suzuki discloses wherein the layer (at least 126, as presented above is adjacent to at least a portion of the support core 124/112 Fig.3-4 (as presented above for claim 13).
	As to claim 18, Suzuki discloses that the assembly further comprising a fluid impermeable layer 136 (leakage barrier 136 Fig.2-3;[0062]) secured to the support core 112/124 and the fabric layer 134 with the support core positioned between at least a portion of the fluid impermeable layer 136 (lower portion below 112) and at least a portion of the layer 134 (above 124 Fig.3-4). 	As to new claim 20 (depending from claim 8), Suzuki discloses that the fluid permeable layer 136 is positioned adjacent to the fabric layer 126 Fig.3 (as presented above for claim 8).

 	Claims 4, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over, Suzuki (US 2012/0253303 A1).

    PNG
    media_image2.png
    267
    393
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    392
    269
    media_image6.png
    Greyscale
	As to claim 4 (depending from claim 3), Suzuki discloses wherein:  	the fluid impermeable outer layer 136 (leakage barrier 136 Fig.2-3;[0062]) is cylindrical Fig.3,2 to define:	 	(1) a first opening for the suction outlet 114 (to attach to remove fluids as opening through 136 with outlet 114 within 102 Fig.1 [0050],ll.5-8, as further presented above for claim 1); 		(2) a chamber (as substantially in the form of a cylinder forming a chamber within Fig.3, according to its broadest reasonable interpretation); and  		(3) a second elongated opening (as opening over skin contact sheet 134 [0053],ll.15-18 between elastic members 136b Fig.3 [0062],ll.9-17) positioned to enable fluids to enter the chamber through the second elongated opening from outside of the fluid collection device [0062],ll.9-17;  	the fluid permeable layer 124 is substantially cylindrical (as substantially in the form of a cylinder forming a chamber within Fig.3, according to its broadest reasonable interpretation) and positioned within the chamber Fig.3; and 	the fabric layer 126 extends across the elongated opening (between 136b Fig.3) and positioned at least partially between the fluid permeable layer 124 and the fluid impermeable layer 136 Fig.3. 	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention, to provide a substantially cylindrical fluid impermeable layer and fluid permeable layer, and one of skill would have been motivated to do so, in order to facilitate collection and removal of urine within the formed collection cylinder, where the cylinder provides a collection container around the reservoir 112, as well as a contained collection area, that would provide the advantage of improving collection and storage of collected urine within the device, and the Patent Office cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, but has a basis for shifting the burden of proof to Applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	As to claim 12 (depending from claim 8), Suzuki discloses wherein:  	the first layer 136 is substantially cylindrical (as substantially in the form of a cylinder Fig.3, according to its broadest reasonable interpretation); and according to its broadest reasonable interpretation); 	the fluid permeable layer 124 is substantially cylindrical and positioned within the chamber (as substantially in the form of a cylinder within chamber of 136 Fig.3, according to its broadest reasonable interpretation); and
 	wherein at least a portion of the fabric layer 126 is positioned on the urine collection device to directly receive the urine discharged by the user at least partially extends across the opening in the first layer 136 and covers the fluid permeable layer 124 (fabric layer 126 receives urine and conducts towards fluid permeable layer 124 [0056],ll.3-7).	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention, to provide a substantially cylindrical fluid impermeable layer and fluid permeable layer, and one of skill would have been motivated to do so, in order to facilitate collection and removal of urine within the formed collection cylinder, where the cylinder provides a collection container around the reservoir 112, as well as a contained collection area, that would provide the advantage of improving collection and storage of collected urine within the device, and the Patent Office cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, but has a basis for shifting the burden of proof to Applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 	As to claim 19 (depending from claim 18), Suzuki discloses wherein the fluid impermeable layer 136 is elongated and substantially cylindrical (as substantially in the form of a cylinder Fig.3, according to its broadest reasonable interpretation)  		with at least a portion of the fluid impermeable layer 136 sized to fit between legs of a female user (as elongated portion of 102 with narrowed portion of 102 at section A capable of being used to fit between legs of female user Fig.2);  		the fluid impermeable layer 136 at least partially defining an opening positioned to be disposed proximate to a urethra of the female user and chamber in fluid (as opening over skin contact sheet 134 [0053],ll.15-18 between elastic members 136b that is capable of being disposed proximate to a urethra of the female user and the chamber in fluid communication with the opening Fig.3 [0062],ll.9-17; 		the support core 112/124 is positioned within the chamber and substantially cylindrical (as substantially in the form of a cylinder Fig.3, according to its broadest reasonable interpretation); and 		the layer 126 extends across at least a portion of the opening (Fig.3).	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention, to provide a substantially cylindrical fluid impermeable layer and fluid permeable layer, and one of skill would have been motivated to do so, in order to facilitate collection and removal of urine within the formed collection cylinder, where the cylinder provides a collection container around the reservoir 112, as well as a contained collection area, that would provide the advantage of improving collection and storage of collected urine within the device, and the Patent Office cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, but has a basis for shifting the burden of proof to Applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art, e.g., Newton (US 2017/0348139 A1) (Abstract, Fig.1-5; [0014]-[0026]); Newton (US 10,952,889 B2)(Abstract, claims 1-17); and Newton (WO 2017-209779 A1) (Abstract, Fig.32, [0116]-[0118]).	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781